               Case 3:20-cv-04636-WHA Document 142 Filed 06/21/21 Page 1 of 1




 1
                               UNITED STATES DISTRICT COURT
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
 4    In re
                                                         Case No. 3:20-cv-04636-WHA
 5            Clean Water Act Rulemaking                 (consolidated)
 6
                                                         [PROPOSED] ORDER SETTING
 7                                                       BRIEFING SCHEDULE FOR EPA’S
      This Document Relates to:                          MOTION FOR REMAND WITHOUT
 8
                                                         VACATUR
 9            ALL ACTIONS
10
11            Based on the unopposed motion by Defendants United States Environmental Protection
12   Agency and Michael S. Regan, in his official capacity as the Administrator of the United States
13   Environmental Protection Agency (collectively, “EPA”), the Court hereby sets the following
14   schedule for briefing on EPA’s motion for remand without vacatur:
15            EPA shall file its motion for remand without vacatur of the Certification Rule no later
16            than July 1, 2021;

17            Intervenors’ support brief(s) shall be due by July 15, 2021;
18            Opposition brief(s) shall be due by July 26, 2021;
19
              EPA’s reply brief in support of its motion shall be due by August 12, 2021; and
20
              Hearing shall be noticed for 8:00 a.m. on August 26, 2021.
21
22
     IT IS SO ORDERED.
23
                  21 2021.
     Dated: June __,
24
                                                           ______________________________
25
                                                           WILLIAM ALSUP
26                                                         United States District Court Judge

27
28
                                                                             CASE NO. 3:20-CV-04636-WHA
                                                                                        [PROPOSED] ORDER
